Citation Nr: 1712562	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of loss of consciousness or traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in July 2014, at which time it denied entitlement to service connection for a disability of the right side of the body manifested by aches, numbness, cramps, tingling, and itches; entitlement to service connection for insomnia; and entitlement to service connection for the residuals of loss of consciousness or TBI.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In a January 2016 Memorandum Decision, the Court vacated that portion of the July 2014 decision that denied entitlement to service connection for loss of consciousness or TBI.  The appeals for the remaining two issues were considered abandoned by the Veteran.  VBMS 1/29/16, CAVC Decision #2, p. 57-61.  

In June 2016, the Board remanded the remaining issue to the AOJ for action consistent with the January 2016 Court decision.  The requested development has been completed, and the matter has been returned to the Board.  

As noted in the previous Board decisions, the Veteran's April 2009 request for a hearing before a Veterans Law Judge was withdrawn in August 2009.  The transcript of a hearing before a hearing officer is in the record. 






FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has residuals of loss of consciousness or traumatic brain injury that are related to his service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of loss of consciousness or traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in a March 2007 letter to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  His VA treatment records, as well as all private medical records, have also been obtained.  The Veteran offered testimony pertaining to this claim at an October 2009 hearing before a Decision Review Officer, and a transcript is in the record.  He withdrew his request for a hearing before a Veterans Law Judge.  

The Veteran has been afforded VA examinations of his claimed TBI, and opinions have been obtained from four different VA medical examiners.  It is acknowledged that the Court, in the January 2016 decision, found that the Board had failed to provide adequate reasons and bases as to why an April 2013 opinion by Dr. R.J.M. was sufficient for rating purposes.  VBMS 1/29/16, CAVC Decision #2, p. 57-61.  The deficiencies identified by the Court were addressed in an August 2016 addendum opinion from Dr. R.J.M., which confirmed that an opinion he quoted in his April 2013 report was from Dr. S.S.L., and identified the records she relied on to render her opinion.  8/2/2016 VBMS, C&P Exam, p. 1.  While this opinion will be addressed further, the Board finds that it is now adequate for rating purposes.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran states that he sustained a trauma to his head during a parachute jump in active service, which resulted in a loss of consciousness.  He believes that he has TBI as a result of this injury.

During his hearing, held in October 2009, the Veteran testified that during a parachute jump in 1973 he woke up in the hospital.  He also testified about another incident in which he fell about 200 feet during jump school training and hit the ground very hard (he did not testify that he lost consciousness in this incident), and that he did not receive treatment because he was being yelled at them to continue training.  10/13/2009 VBMS, Hearing Testimony.  

In this regard, in written statements, dated in March 2007 and May 2008, the Veteran stated that he had head trauma with a loss of consciousness in July 1973.  3/22/2007 VBMS, VA 21-4138 Statement in Support of Claim.  See also April 2011 VA joints examination report. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303 (d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39(Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

As an initial matter, the Board notes that service connection is currently in effect for disabilities that include headaches.  Therefore, the term "residuals of a loss of consciousness or traumatic brain injury" is not intended to include headaches.  See 38 C.F.R. § 4.14 (2016).  

The Veteran's service treatment records show that in July 1973 he was treated for about three days after sustaining a head injury, and that he had been "unconscious briefly."  On examination, he was noted to be oriented times three (i.e., to person, place and time), and alert.  He complained of a headache.  A skull X-ray was negative.  He was released to duty.  9/26/2013 VBMS, STR - Medical, pp. 5, 26. 

An eye examination report, dated in December 1973, notes complaints of headaches in the morning, and after reading.  9/26/2013 VBMS, STR - Medical, p. 24.

The Veteran's separation examination report, dated in July 1975, does not note any relevant symptoms or conditions.  The Veteran stated that he was in "good health."  9/26/2013 VBMS, STR - Medical, p. 1.

Regarding the post-service medical evidence, it includes reports associated with the Veteran's service in the National Guard.  Specifically, it includes an entrance examination report, dated in April 1977, showing that his head and neurological system were clinically normal.  The report notes "nothing new medically since discharge in 1975."  In an associated "report of medical history," the Veteran denied a history of head injury, frequent or severe headache, dizziness or fainting spells, loss of memory or amnesia, periods of unconsciousness, or frequent trouble sleeping.  He stated, "I'm in good health," and indicated that he was not taking any medications.  9/26/2013 VBMS, STR - Medical, pp. 9, 13.  

The other post-service medical evidence consists of VA and non-VA reports, dated between 1993 and 2016. 

A VA examination report, dated in June 2012, by Dr. T.J.T., indicates review of the Veteran's claims file.  He noted that the Veteran's history includes "Memory difficulties and poor entry skills for computer led to early retirement."  He stated that no formal diagnosis of TBI had been made, and that he had requested an evaluation for this.  He concluded that the Veteran had headaches and memory loss due to a traumatic brain injury (TBI).  He further concluded that it was at least as likely as not that the Veteran's memory loss was due to a head injury during parachute jumps.  He explained that there was a "classical history of memory loss, loss of executive function, orientation loss following head injury that is well-documented," and that his symptoms were "compatible with TBI if that diagnosis is made."  6/27/2012 VBMS, VA Examination, p. 26.  

In an addendum by Dr. T.J.T., dated in November 2012, he stated:

I was asked to do a conditional TBI examination recognizing that a final diagnosis required Dr. L[redacted]'s opinion that was to follow mine because of scheduling problems.  My diagnosis was headaches and memory loss however I did not nor could I make a diagnosis of TBI as specialist's opinions are required for that diagnosis.  Dr. L did not find TBI.  The diagnosis of headaches and memory loss are my independent diagnoses and do not constitute TBI.  11/7/2012 VBMS, VA Examination, p. 1. 

In an addendum, dated in January 2013, Dr. T.J.T. stated:

My diagnosis of post traumatic headache and post traumatic memory loss are unchanged.  The exam came to me before a diagnosis of TBI was ruled in or out.  After I saw the veteran an expert opinion ruled out TBI.  However the veteran still has post traumatic headaches and post traumatic memory loss most likely (greater than 50%) due to the event of July 20 1973 when he was unconscious after striking his head.  1/4/2013 VBMS, VA Examination, p. 1.  

A VA traumatic brain injury disability benefits questionnaire (DBQ), dated in August 2012, completed by a psychologist (Dr. S.S.L.), shows that the Veteran reported two episodes of falling, in 1973 and 1980, both of which resulted in a loss of consciousness, the shorter episode (in 1973) which lasted for a few minutes and for which he was not treated, and the longer episode (in 1980) which lasted a couple of hours and for which he was hospitalized for one day.  The Veteran complained of a number of symptoms, to include severe forgetfulness, and difficulty falling or staying asleep, and moderate numbness or tingling.  The report indicates that a diagnosis of TBI "would be consistent" with a diagnosis of mild TBI, but that the Veteran's claims file was not available, so it was unknown if this diagnosis was confirmed or unconfirmed by the records.  8/9/2012 VBMS, VA Examination, pp. 1, 5.  

In an addendums by Dr. S.S.L., dated in August and September of 2012, and January 2013, she stated that the Veteran's claims file had been reviewed, and that there was no change to her conclusion that the Veteran did not have a TBI.  8/9/2012 VBMS, VA Examination, p. 6, and 1/14/2013 VBMS, VA Examination, p. 1.  

A VA neuropsychology consultation report, dated in April 2013, was completed by a neuropsychologist (J.R.S, Ph.D.).  It shows that the Veteran was afforded testing, and that there was no Axis I-IV diagnosis.  Dr. J.R.S. noted that the Veteran had sustained a head injury during a parachute jump that resulted in a loss of consciousness.  The Veteran was noted to have retired in 2009 from a Federal accounting job in part because he noticed that he was making mistakes during data entry, but he was also qualified by years for retirement.  He reported that he did not receive any bad performance reviews, and stated, "My work was super."  He worked on projects such as coordinating reimbursement with regard to property entitlements.  He reported that other employees were noticing an increase in mistakes, but it was never raised to a supervisory level.  He said he chose to retire, but then he could not find work, and that he desired more income although he received retirement payments.  The onset was noted to be in 2009, with some worsening. 

Dr. J.R.S. concluded the following: the TBI was very mild in nature and that it was an unlikely cause of his complaints.  The Veteran retired because he was eligible by years of service and not because of performance problems.  He had no clear performance problems after his inservice TBI.  In addition, the Veteran probably has lower than average baseline functioning, and his current scores probably do not represent a decline from baseline.  The diagnosis was "no evidence for TBI-related impairment."  5/8/2013 Virtual VA, Capri, pp. 1-4. 

An opinion by Dr. R.J.M., dated in April 2013, shows that he stated that he had provided a copy of the service treatment record noting a loss of consciousness to the neuropsychologist who had examined the Veteran, whose thoughts were:

The simple answer to this is that the head injury would've been classified as mild.  In such cases, as I'm sure you already know, full recovery happens.  When people complain of these lingering effects, it is explained by other factors, generally psychiatric, secondary gain, etc.  Considering the fact that he remained in the military for several years after the only documented TBI clearly shows that he remained functional.  The military isn't going to keep someone in who loses function, has cognitive problems, especially during peace time.

Dr. R.J.M. concluded:

Based on the logic used by the neuropsychologist and the lack of clinical notes supporting chronic cognitive dysfunction, it is less likely than not (smaller than 50 percent likelihood), that the Veteran has cognitive dysfunction related to his head injury. Certainly if his PCM (primary care manager) refers him for neuropsych[iatric] testing and there is evidence that my opinion is in error, I am very open to re-evaluation.  5/16/2013 VBMS, Medical Treatment Record - Government Facility, p. 1.  

In response to the January 2016 Court decision and the June 2016 Board remand, an addendum opinion was obtained from Dr. R.J.M. in August 2016.  He confirmed that the neuropsychologist he had quoted in his April 2013 opinion was indeed Dr. S.S.L.  He explained the quote was taken from an email they had exchanged, but that he was no longer able to access the email.  Dr. R.J.M. added that the records used by Dr. S.S.L. to provide the opinion were the same ones she had reviewed in conjunction with her initial examination.  Finally, Dr. R.J.M. added that had requested the additional April 2013 opinion from Dr. J.R.S. in order to confirm the opinion of Dr. S.S.L., and noted that Dr. J.R.S. was the most senior neuropsychologist at the VA facility.  He added that his conclusions were not based merely on the opinion of Dr. S.S.L., but also on the report of Dr. J.R.S.  8/2/2016 VBMS, C&P Exam, p. 1.  At this juncture, the Board observes that Dr. S.S.L. noted the Veteran's claims file was not available at the time of the initial examination, but her August 2012 and September 2012 addendums note that it had since been reviewed, and that no changes in the report were required.  8/9/2012 VBMS, VA Examination, p. 6.  There is no evidence that she relied on records not contained in the evidence to provide any of her opinions. 

The Board finds, following numerous examinations, that the April 2013 report from Dr. R.J.M., beyond all others, is entitled to great probative weight.  It is detailed, fully explained, and is fully supported by the evidence of record (including, at some points, the Veteran's own prior statements, as cited above).  Furthermore, the August 2016 addendum has now verified that the source of the opinion he adopted was Dr. S.S.L., and that the records she relied on to render her opinion are those contained in the claims file.  The Board observes that her reports do not contain any inaccuracies in her description of the record.  Finally, Dr. R.J.M. has explained that he obtained the additional April 2013 opinion from Dr. J.R.S. to confirm the opinion of Dr. S.S.L., and that this opinion also contributed to his ultimate conclusions. 

The Board finds that the claim must be denied.  The Veteran's service treatment records show one episode of head trauma in July 1973, resulting in a brief loss of consciousness.  There was no subsequent treatment for a head injury during his remaining period of service, a period of about two years.  The Veteran's July 1975 separation examination report does not note any relevant symptoms or conditions, and the Veteran stated that he was in "good health."  There is no relevant medical evidence dated between separation from service and April 1977, a period of over 31/2 years, at which time an entrance examination report for the National Guard shows that his head and neurological system were clinically evaluated as normal.  The report notes "nothing new medically since discharge in 1975."  In an associated "report of medical history," the Veteran denied a history of head injury, frequent or severe headache, dizziness or fainting spells, loss of memory or amnesia, and periods of unconsciousness.  He stated, "I'm in good health," and indicated that he was not taking any medications.  

The Veteran retired in 2009 from a Federal accounting job because he was eligible by years of service and not because of performance problems.  He reported that he did not receive any poor performance reviews, and stated, "My work was super."  The next relevant medical evidence is dated in 2012, about 37 years after separation from service.  The claims file contains the opinions of three health care professionals, a psychologist, a neuropsychologist, and a physician, (Drs. S.S.L., J.R.S., and R.J.M.) that all weigh, to one degree or another, against the claim.  These opinions are considered highly probative evidence against the claim, as they are accompanied by sufficient explanations.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304(2008); Prejean v. West, 13 Vet. App. 444, 448-9(2000).  The evidence that supports this claim is clearly outweighed by these medical opinions. 

In reaching this decision, the Board has considered the opinion of Dr. T.J.T., who concluded that the Veteran has memory loss due to his service.  However, the service treatment reports do not contain any evidence of memory loss, or "loss of executive function."  Again, the Veteran retired from a job in finance and accounting in 2009, about 34 years after service.  In the post-service years there is no relevant medical evidence dated prior to 2012, and Dr. T.J.T. does not explain the basis for his statement that the Veteran had a "classical history of memory loss, loss of executive function, orientation loss following head injury that is well-documented."  In addition, some of the Veteran's own prior statements do not support this finding. 

Furthermore, Dr. T.J.T. conceded, "I did not nor could I make a diagnosis of TBI as specialist's opinions are required for that diagnosis," and that residuals of a TBI were not found.  The Board observes that none of the three specialists that were consulted concluded that there was a diagnosis of residuals of TBI.  To the extent that he stated that his diagnosis of post traumatic memory loss was "unchanged," his explanation warrants little probative value, as it provides no rationale for his refusal to change his opinion in light of the finding that the Veteran did not have a TBI.  It is therefore insufficiently probative to warrant a grant of the claim.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469(1994).  The issues on appeal are based on the contentions that the Veteran has a disability due to the residuals of a loss of consciousness or a TBI that are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person, and nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  Therefore, the Veteran is not competent to provide evidence as to complex medical questions addressing the existence and/or etiology of the residuals of loss consciousness and TBI, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for the residuals of loss of consciousness or traumatic brain injury is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


